Citation Nr: 1207517	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for sickle cell alpha thalassemia and its residuals. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Rafael Modet, Attorney at Law


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from November 1971 to November 1974. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sickle cell alpha thalassemia and a TDIU. 

In a May 2007 decision, the Board also denied these claims, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, granting a Joint Motion for Remand (JMR), the Court vacated the Board's decision denying these claims and remanded the case for further development and readjudication in compliance with the directives specified in the JMR. 

In order to comply with the JMR, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in March 2009.  Thereafter, the Board denied the Veteran's claims in a March 2010 decision.  The Veteran again appealed to the Court and, in a March 2011 Order granting another JMR, the Court vacated the March 2010 decision and remanded the claims for further development and readjudication in compliance with the directives specified in the JMR. 

To comply with the Court's March 2011 order, the Board remanded the case again in June 2011 to the RO via the AMC in order to obtain a medical opinion.  However, the case was returned to the Board prior to obtaining the requested opinion.  Therefore, the case must once again be remanded in order to obtain the requested opinion.  The case is remanded to the RO rather than the AMC since the Veteran is now represented by a private attorney in this matter.   VA will notify the Veteran if further action is required.




REMAND

The Board's June 2011 remand requested that an addendum medical opinion be obtained to an earlier March 2009 VA examination report.  This was to be accomplished based on a review of the claims file without an actual examination of the Veteran.  The Board also directed that the Veteran be given an opportunity to respond to the opinion before the agency of original jurisdiction (AOJ), i.e., the RO or AMC, readjudicates the claim in a supplemental statement of the case.  A July 2011 letter by the AMC notified the Veteran that an opinion was requested from the Charleston VA Medical facility, and that he did not need to do anything unless the VA Medical facility determines that he needed to be examined again.

However, the case has been transferred back to the Board without the requested addendum opinion.  It is unclear whether the opinion was provided but simply not associated with the claims file or whether the opinion was never obtained.  In this regard, a statement from the Veteran was received in February 2012 is noted to be in response to a VA opinion obtained in October 2011.  Therefore, it appears that the medical opinion was, in fact, obtained, but not associated with the claims file.  Moreover, there is no supplemental statement of the case of record.

Therefore, another remand is therefore required to ensure compliance with the Board's prior remand instructions by obtaining and associating with the claim file an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand). 

In this regard, the addendum opinion, apparently obtained in October 2011, should be associated with the claims file.  If such opinion has not been obtained, the AOJ should request such opinion in accordance with the Board's June 2011 remand directives.  Thereafter, the AOJ should readjudicate the Veteran's claims and issue a supplemental statement of the case, which includes consideration of all of the evidence of record.  In this regard, the Board again notes that the Veteran has submitted additional evidence since the issuance of the May 2009 supplemental statement of the case without a waiver of AOJ consideration, which includes numerous medical journal articles in November 2009 and July 2011, and medical reports in February 2012.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  See also Rucker v. Brown, 10 Vet. App. 6, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Finally, the Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim for service connection for sickle cell alpha thalassemia and its residuals.  Since the Veteran does not presently meet the percentage requirements for a TDIU, any potential grant of service connection may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446   (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, consideration of this issue is deferred pending the readjudication of the Veteran's service connection claim. 

Accordingly, the case is REMANDED for the following action: 

1.  Determine if an addendum opinion was provide in connection with the Board's June 2011 remand directives.  If so, please associate the opinion with the claims file.  If not, please obtain an addendum to the March 2009 VA examination report, which takes into account the complete record, as discussed in the June 2011 remand.  The Veteran's claims file should be made available to the examiner for review.  Following a review of the claims file, including but not limited to service treatment records showing complaints of cramping, the October 1992 VA opinion, and the more recent undated private opinion from Dr. S.H.B, discussed above, as well as the medical journal articles submitted by the Veteran, the examiner should answer the following questions: 

(a) What is the basis for the opinion that there are no diseases or injuries that superimpose the Veteran's sickle cell trait and alpha thalassemia trait? 

(b) Is the Veteran's post-service avascular necrosis related to his sickle cell trait and alpha thalassemia trait, taking into account the undated private opinion from Dr. S.H.B.? 

(c) Discuss the relevance of the Veteran's in-service complaints of cramping, as well as the October 1992 VA medical record suggesting that the cramping was a manifestation of the claimed defect. 

(d) If the post-service avascular necrosis and/or the leg cramping, are deemed to be superimposed diseases and/or injuries, is either related to the Veteran's period of active service, including exacerbation by time spent in Germany exercising on a daily basis at higher altitudes? 

A complete rationale for any opinion expressed should be included in the examination report. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2009 supplemental statement of the case. If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


